Exhibit 10(iii)A(82)

AMENDMENT No. 1

TO

ACUITY BRANDS, INC

AMENDED AND RESTATED SEVERANCE AGREEMENT

THIS AMENDMENT made and entered into as of the 28th day of October, 2009, by and
between ACUITY BRANDS, INC. (the “Company”) and C. DAN SMITH (“Executive”);

W I T N E S S E T H

WHEREAS, the Company and Executive entered into a Severance Agreement, dated as
of November 21, 2008 (“Severance Agreement”), providing for the payment of
certain compensation and benefits to Executive if Executive’s employment is
terminated under certain circumstances; and

WHEREAS, the parties now desire to amend the Severance Agreement in the manner
hereinafter provided;

NOW, THEREFORE, the Severance Agreement is hereby amended, as follows:

1.

Section 4.2 is hereby amended by deleting the present section in its entirety
and substituting the following in lieu thereof:

 

“4.2    Annual Bonus; Accrued Vacation. Executive shall be paid an amount equal
to the greater of (i) 60% of employee’s gross salary, multiplied by a fraction
(the “Pro Rata Fraction”), the numerator of which is the number of days that
have elapsed in the then current fiscal year through Executive’s Date of
Termination and the denominator of which is 365, or (ii) the annual incentive
bonus that would be paid or payable to Executive under the Incentive Plan based
upon the Company’s actual performance for such fiscal year, multiplied by the
Pro Rata Fraction. The bonus amount determined pursuant to Section 4.2(i) shall
be paid to Executive within thirty (30) days after the Executive’s Date of
Termination and any additional amount payable pursuant to Section 4.2(ii) shall
be payable at the same time as bonuses are payable to other executives under the
Incentive Plan. “Incentive Plan” shall mean the Acuity Brands, Inc. Management
Compensation and Incentive Plan for the fiscal year in which the Executive’s
Termination of Employment occurs. Terms used in this Section 4.2 shall have the
meaning ascribed them in the Incentive Plan. The bonus amount determined
pursuant to this section shall be subject to withholding of all applicable
taxes. In the event Executive becomes entitled to a bonus under this Section 4.2
and under the Incentive Plan in connection with a change in control (as defined
in the Incentive Plan), Executive shall be entitled to receive whichever bonus
amount is greater and Executive shall not receive a duplicate bonus for the same
fiscal year (or portion of a fiscal year).    Executive shall be paid an amount
equal to Executive’s accrued but unused vacation (determined in accordance with
Company policy) as of his Date of Termination. The amount shall be paid within
thirty (30) days after the Executive’s Date of Termination (subject to
withholding of all applicable taxes).

2.

This Amendment to the Severance Agreement shall be effective as of the date of
this Amendment. Except as hereby modified, the Severance Agreement shall remain
in full force and effect.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

EXECUTIVE

/s/ C. DAN SMITH

C. DAN SMITH